UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-4510


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

           v.

JOSHUA GERALD LARRIMORE,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:12-cr-00364-WO-1)


Argued:   September 19, 2014                 Decided:    November 24, 2014


Before DIAZ and THACKER, Circuit Judges, and Paul W. GRIMM,
United States District Judge for the District of Maryland,
sitting by designation.


Affirmed by unpublished per curiam opinion.             Judge Diaz wrote a
dissenting opinion.


ARGUED: John Archibald Dusenbury, Jr., OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Greensboro, North Carolina, for Appellant.
Andrew Charles Cochran, OFFICE OF THE UNITED STATES ATTORNEY,
Greensboro, North Carolina, for Appellee.     ON BRIEF: Louis C.
Allen, Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Greensboro, North Carolina, for Appellant.      Ripley
Rand, United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

                 Joshua Gerald Larrimore (“Appellant”) challenges his

sentence of 74 months’ imprisonment, imposed as a result of his

pleading guilty to a violation of 18 U.S.C. §§ 922(g)(1) and

924(a)(2)        for     unlawful    possession      of     a     firearm.         Appellant

argues       the       district     court    erred     by       concluding         Appellant

possessed a firearm in connection with a larceny for purposes of

the    four-level         enhancement       authorized       by    the     United     States

Sentencing Guidelines (“Sentencing Guidelines” or “U.S.S.G.”).

See U.S.S.G. § 2K2.1(b)(6)(B).                Because the firearm at issue was

the    object       of    the     larceny,    we    likewise       conclude        Appellant

possessed          the    firearm      in    connection           with      the     larceny.

Accordingly, we affirm Appellant’s sentence.

                                             I.

                                             A.

                 On July 5, 2012, Appellant reported a housebreaking in

the home he shared with his mother and her boyfriend, Vernon

Britt.       When a Winston-Salem Police Department officer responded

to a housebreaking call, Appellant claimed someone had broken

into       the   house    and     pried   open     Britt’s      gun      safe. 1     Shortly

thereafter, the officer searched the gun safe, where he found

       1
       The presentence investigation report referred to the safe
specifically as a gun safe.     Neither party objected to this
characterization.



                                              3
six firearms.         The officer then called Britt and described the

firearms; Britt confirmed that six firearms were kept in the gun

safe.       Both Britt and Appellant gave permission for the gun safe

to be dusted for fingerprints.                     Appellant offered that he had

tried to repair the gun safe, so his prints would be found, and

that    one     of    his    brothers        was    likely       responsible       for     the

housebreaking.              The      officer       then        began    to    canvas       the

neighborhood.

              Upon returning to the house, the officer went back to

the    gun    safe    and    noticed    that       five     --   not    six   --   firearms

remained in the gun safe.              A .38-caliber Smith & Wesson revolver

had vanished.         Although he had been the only person in the house

at    the    time     the    firearm        disappeared,         Appellant    denied       any

knowledge      of    what     had    happened       to     the    now-missing      firearm.

Ultimately,         Appellant       admitted       he    hid     the   firearm     under    a

vehicle in the backyard.               He claimed he did so in an effort to

protect his stepbrother, who Appellant alleged used the firearm

to commit a murder.           The firearm was subsequently recovered.

              Having        agreed     to     an        interview      with   detectives,

Appellant proceeded to the police station, where he admitted he

broke into the gun safe.                He also admitted he later took the

firearm and hid it with the intent of selling it later.                                    The

tale of his murderous stepbrother was mere fiction.



                                               4
            Appellant       had    previously          been     convicted            of   felony

attempted armed robbery on June 11, 2008; his right to possess

firearms had not been restored as of July 5, 2012.                                On October

29,     2012,   a     federal     grand     jury           returned      a       single-count

indictment,     charging      Appellant         with    unlawful       possession          of    a

firearm pursuant to 18 U.S.C. §§ 922(g)(1) and 924(a)(2).                                       On

February 4, 2013, Appellant pled guilty as charged.

                                          B.

            Before sentencing, the United States probation officer

completed a presentence investigation report (“PSR”). The PSR

calculated Appellant’s base offense level under section 2K2.1 of

the Sentencing Guidelines as 20.                      A two-level enhancement was

added     because     the     firearm       was        stolen      and       a       four-level

enhancement     was    added      because       the    firearm        was    possessed          in

connection with another felony (i.e., felony safecracking).                                 See

U.S.S.G. § 2K2.1(b)(4)(A), (b)(6)(B).                       After applying a three-

point reduction for acceptance of responsibility, the PSR set

Appellant’s     total       offense     level         at    23.        Id.       §    3E1.1(a)

(accepting      of    responsibility);            id.       §     3E1.1(b)           (assisting

authorities).        The offense level, considered in combination with

Appellant’s applicable criminal history category of IV, resulted

in a Sentencing Guidelines range for imprisonment of 70 to 87

months.



                                            5
            Prior to and during the sentencing hearing, Appellant

objected to the application of the four-level enhancement for

possession    of       a     firearm     in    connection     with     another      felony.

Appellant    argued          he    did   not    possess     the   firearm     during    the

commission of the safecracking; rather, he argued, the firearm

was taken after this felony was completed.

            At the May 31, 2013, sentencing hearing, the district

court    applied       the       four-level     enhancement       --   but   not    because

Appellant     possessed            the   firearm       in   connection       with    felony

safecracking.          The        district     court    concluded      the   safecracking

statute only related to “essentially the unlawful opening of the

safe.”    J.A. 99. 2         Therefore, because the safecracking felony was

complete when the safe was opened, the district court concluded

the facts did not support the recommended enhancement on that

basis.

            The     district         court      nonetheless       concluded     that   the

application       of       the    enhancement       was,    instead,     predicated     on

felony larceny of the firearm.                      The district court noted that

facilitation, for purposes of section 2K2.1(b)(6)(B), includes

circumstances when “the theft could not have occurred without

the actual taking of the firearm” and when the firearm could


     2
       Citations to the “J.A.” refer to the Joint Appendix filed
by the parties in this appeal.



                                                6
provide assistance in escaping.           J.A. 98.       Because Appellant

took   possession   of    the   firearm   as   part   and   parcel    of   the

larceny, the district court applied the recommended four-level

enhancement.

            After considering the Sentencing Guidelines, as well

as the factors set forth in 18 U.S.C. § 3553(a), the district

court imposed a sentence of 74 months’ imprisonment, a sentence

at the lower end of the advisory guidelines.                Discussing the

enhancements, the district court explained,

            [these] adjustments, collectively, result in
            a   significant increase   in   [Appellant’s]
            guideline range while at the same time
            perhaps this does not reflect some of the
            more serious iterations or variations that
            might   support [these]   adjustments,   and,
            therefore, I find that a sentence of 74
            months is sufficient but not greater than
            necessary.

J.A. 123.

            Appellant    timely   appealed.     We    possess   jurisdiction

pursuant to 18 U.S.C. § 3742(a) and 28 U.S.C. § 1291.

                                    II.

            When reviewing a district court’s application of the

Sentencing Guidelines, factual findings are reviewed for clear

error and legal conclusions are reviewed de novo.                See United

States v. Adepoju, 756 F.3d 250, 256 (4th Cir. 2014).                “Where a

[Sentencing] Guidelines application involves a mixed question of

law and fact, the applicable standard turns on the nature of the

                                     7
circumstances        at    issue.      If    the    application             is    ‘essentially

factual,’      we    apply     the     clearly          erroneous         standard.”        Id.

(quoting United States v. Daughtrey, 874 F.2d 213, 217 (4th Cir.

1989)).

                                            III.

            The     applicable       section       of       the   Sentencing       Guidelines

for   a   conviction         pursuant       to     18       U.S.C.     §§      922(g)(1)    and

924(a)(2) is section 2K2.1.                  Because Appellant committed the

offense   at    issue      after     sustaining         a    felony       conviction    for   a

crime of violence, his base offense level was 20.                                    U.S.S.G.

§ 2K2.1(a)(4)(A).           Section 2K2.1 also outlines various specific

offense   characteristics            that    may    be       applied      to     increase   the

offense level.        Id. § 2K2.1(b).            At issue here is the four-level

enhancement         that     applies        in     cases          where      an     individual

“used or possessed any firearm or ammunition in connection with

another felony offense.”               Id. § 2K2.1(b)(6)(B).                      Accordingly,

this appeal turns on the definition of “in connection with” as

it is used in section 2K2.1(b)(6)(B). 3                      The Sentencing Guidelines


      3
       The Government also asserted in its brief and at argument
that application note 14(B) of section 2K2.1 compels a four-
level enhancement because burglary and safecracking are similar
offenses.     Application   note  14(B)  permits   a  four-level
enhancement pursuant to section 2K2.1(b)(6)(B) “in a case in
which a defendant who, during the course of a burglary, finds
and takes a firearm” and “in the case of a drug trafficking
offense in which a firearm is found in close proximity to drugs,
drug-manufacturing materials, or drug paraphernalia.”   U.S.S.G.
(Continued)
                                             8
generally note that this enhancement applies “if the firearm or

ammunition facilitated, or had the potential of facilitating,

another felony offense or another offense, respectively.”                   Id.

§ 2K2.1 cmt. n.14(A).

            As    the    district   court   concluded,   in   this   case   the

nexus between the firearm and the larceny is sufficient because

the firearm was the fruit of the larceny; in other words, “the

theft could not have occurred without the actual taking of the

firearm.”      J.A. 98.     Facilitation and the phrase “in connection

with”    are     not    narrowly    construed   to   encompass    only   those

circumstances where a firearm emboldens an individual or is used

for protection.         Instead, these concepts are expansive.           Smith

v. United States, 508 U.S. 223, 237–38 (1993). 4                 The district

court’s decision that these concepts extend to those instances

where a firearm is the fruit of a felony offense -- where it is

the object of the offense -- comports with our jurisprudence and

was not, therefore, erroneous.




§ 2K2.1 cmt. n.14(B).    Because we affirm the district court’s
decision to apply the enhancement due to the larceny but not the
safecracking, we need not reach this issue.
     4
       The relevant language in Smith was “in relation to,” but
“when interpreting ‘in connection with,’ we continue to treat
the phrases as synonymous and to rely on our cases interpreting
‘in relation to.’” United States v. Jenkins, 566 F.3d 160, 162
n.2 (4th Cir. 2009).



                                        9
           We have held that a firearm is used “in connection

with” another felony where it facilitates, or has some purpose

or effect, in relation to the underlying felony and when its

presence is neither coincidental or accidental.      United States

v. Blount, 337 F.3d 404, 411 (4th Cir. 2003). 5      We opined in

Blount that the Government could have established the firearm at

issue was used in connection with a burglary “by showing, for

example, that the defendant actually used the stolen weapon to

intimidate occupants of the home, or that he prepared for this

contingency by keeping the firearm close at hand.”     Blount, 337

F.3d at 411; see also United States v. Hampton, 628 F.3d 654,

663 (4th Cir. 2010) (noting firearm was possessed in connection

with another offense because the appellant “had the weapon close

at hand and, more importantly . . . made multiple attempts to

access it during the course of the assault”).




     5
       In Blount, we held the Government did not present any
evidence that the firearm at issue was used “in connection with”
the burglary committed by the appellant.        Blount preceded
application note 14(B) and is, therefore, partially abrogated by
adoption of application note 14(B) because the note compels
application of a four-point enhancement if a firearm is stolen
in the course of a burglary. However, the general principle of
Blount -- that is, that a firearm must have some purpose in
relation to the offense and its involvement or presence cannot
be mere accident or coincidence -- remains applicable in this
circuit. See, e.g., Jenkins, 566 F.3d at 162-63 (relying on the
general principles set forth in Blount).



                               10
            These examples are not exclusive.          A firearm can have

purposes    beyond   emboldening   an    individual,   making   an   escape

easier, or frightening victims.          Here, the firearm was itself a

necessary component of the offense.           To hold, therefore, that

Appellant    used    it   in   connection    with    another    felony   is

consistent with our reasoning in Blount that the firearm have

some purpose of effect in relation to the underlying felony.

Cf. United States v. Schaal, 340 F.3d 196, 198 (4th Cir. 2003)

(“[A]n enhancement of four levels [was applied] because [the

appellant] possessed or used at least one of the weapons in

connection with another felony offense -- inter alia, the state-

law breaking and entering and larceny offenses that produced the

stolen weapons.” (citations omitted)).         The Seventh, Eighth, and

Tenth Circuits have taken this position.            See United States v.

Marrufo, 661 F.3d 1204, 1207-08 (10th Cir. 2011) (tampering with

firearm); United States v. Pazour, 609 F.3d 950, 954 (8th Cir.

2010) (theft of firearm); United States v. Wise, 556 F.3d 629,

632 (7th Cir. 2009) (presence of firearm recklessly endangered

children).

            As the Eighth Circuit observed in Pazour, a firearm

can facilitate a larceny when the firearm is the object stolen.

609 F.3d at 954.      There, the appellant was holding a rifle and

two shotguns for a friend; he then pawned all three guns and

was, consequently, charged with being a felon in possession of a

                                    11
firearm.    See id. at 951.            The district court applied a four-

level    enhancement       because     the        firearms         were    possessed         in

connection with a felony theft.                  See id. at 954.               Although the

Pazour   appellant       had   permission         to    hold       the    firearms,         “the

firearms became stolen when [the appellant] pawned them.”                                   Id.

The   Pazour     court    concluded        that     “without        [the       appellant’s]

possession of the firearms, he would not have been able to steal

the   firearms    by     pawning     them    --    in    other      words      .   .    .    the

firearms facilitated the theft because the firearms were the

stolen articles of the theft itself.”                   Id.

           Similarly, the Tenth Circuit concluded that a firearm

facilitated tampering with evidence because the firearm itself

was the subject of the tampering.                       See Marrufo, 661 F.3d at

1207-08.    The appellant in Marrufo was charged with possession

of a firearm by a felon, and the district court applied a four-

level    enhancement       because     the       appellant         had    tampered          with

evidence by hiding the firearm used in the commission of second-

degree   murder.         See   id.    at    1206.        Because         New    Mexico      law

required   some    variety      of    manipulation            of   evidence        to   prove

tampering with evidence, the Marrufo court determined “it would

be harder for a defendant to commit the crime of tampering with

evidence . . . if he did not physically possess the evidence.”

Id. at 1207; see also Wise, 556 F.3d at 632 (holding that, “by

carelessly leaving his loaded gun in a location accessible to

                                            12
children,” the appellant possessed a firearm in connection with

felony willful endangerment offense).

            In this appeal, we are presented with almost identical

circumstances as those presented in Pazour and Marrufo.                                  Here,

the district court relied on Pazour and found that the other

felony     offense      necessary        for       purposes         of     the      four-level

enhancement was a larceny and that the factual predicate for

this offense was Appellant’s theft of a firearm.                                   Without the

firearm, there was no larceny; so the firearm had a purpose or

effect in relation to the felony -- it was the fruit of the

crime.     Because the firearm was the fruit of the crime, the

district    court    determined         possession         of   the       firearm     was   “in

connection with” the larceny.

            Blount      does      not     preclude           the         district      court’s

conclusion because Pazour is consistent with Blount; Marrufo is

likewise consistent with Blount.                   Pazour and Marrufo required a

sufficient     nexus    between     a    firearm       and      a   felony       offense    for

enhancement     purposes.       In      each       case,    there        was   a    sufficient

nexus because the presence or possession of the firearm was part

and   parcel    of     the   felony      at    issue.           The      Pazour      appellant

possessed the firearm by theft, allowing him to sell it; the

Marrufo appellant possessed the firearm, allowing him to tamper

with it.



                                              13
            Pazour and Marrufo also recognize, as Blount mandates,

that an individual’s possession of a firearm cannot be a mere

accident   or     coincidence.        See    Blount,       337    F.3d      at    411    (“[A

firearm’s]      presence    or    involvement       cannot       be    the       result    of

accident    or    coincidence.”       (quoting      Smith,       508     U.S.     at    238)

(internal quotation marks omitted)).                  In each case, possession

was purposeful.         See Pazour, 609 F.3d at 954; Marrufo, 661 F.3d

at 1207.     Here, too, Appellant’s possession of a firearm was no

accident or coincidence.           J.A. 95 (“[Appellant] admitted that he

broke    into    the    safe,    admitted    that     he   took       the    firearm      and

planned to sell it . . . .”).

            At    bottom,       the   reasoning       of     the       district         court

fulfills    the    requirements       of    Blount.        The     firearm        had    some

purpose in relation to the larceny (i.e., it was the object of

the larceny), and Appellant’s possession was not accidental or

coincidental.          Accordingly, the district court did not err by

applying a four-point enhancement pursuant to § 2K2.1(b)(6)(B). 6


     6
       We note the district court also concluded the firearm had
the potential to facilitate the larceny because it could have
been used to assist Appellant in escaping if he had been
confronted while absconding with the firearm.    Although Blount
suggests there must be some intent to use a firearm to support
such enhancement, it is unclear whether such a heightened
showing is required in the post-Blount landscape. Compare
Blount, 337 F.3d at 411 (requiring the Government to show “the
defendant actually used the stolen weapon to intimidate
occupants of the home, or that he prepared for this contingency
by keeping the firearm close at hand”), with U.S.S.G. § 2K2.1
(Continued)
                                           14
                              IV.

         Pursuant to the foregoing, Appellant’s sentence is

                                                       AFFIRMED.




cmt. n.14(A) (requiring only a finding that “the firearm or
ammunition facilitated, or had the potential of facilitating,
another felony offense” (emphasis added)).    We need not decide
whether this ground is sufficient to support an enhancement
because we affirm the sentence on the above-discussed grounds.



                               15
DIAZ, Circuit Judge, dissenting:

      The majority concludes that when a firearm is the object of

a larceny, a defendant necessarily possesses it “in connection

with”     that   larceny    for    purposes     of      applying     the    four-level

sentence     enhancement          authorized       by      the    U.S.      Sentencing

Guidelines Manual (U.S.S.G.) § 2K2.1(b)(6)(B) (2013).                           Were I

writing     on    a   cleaner     slate,    I   might      well     agree    with     the

majority’s       view;   indeed,     at    least     two    other    circuits       have

adopted similar reasoning.             See United States v. Marrufo, 661

F.3d 1204, 1207–09 (10th Cir. 2011); United States v. Pazour,

609 F.3d 950, 954 (8th Cir. 2010). 1               But because our circuit has

resisted such a broad interpretation of the relevant Guideline

and   instead     employs   a     case-by-case,         fact-specific       inquiry    to

determine        whether    the      firearm       actually         or      potentially

facilitated the predicate crime, I respectfully dissent.

      1
       The majority cites United States v. Wise, 556 F.3d 629
(7th Cir. 2009), as evidence that the Seventh Circuit has also
adopted this reasoning.    In Wise, however, the court affirmed
the district court’s application of an enhancement under
§ 2K2.1(b)(6)(B) because the defendant’s possession of a firearm
facilitated the felony of reckless endangerment.    556 F.3d at
632.   We came to a similar conclusion in United States v.
Alvarado Perez, 609 F.3d 609, 612–14 (4th Cir. 2010).    In both
cases, it was axiomatic that the possession of a loaded firearm
had a purpose or effect with respect to the offense because the
possession itself was the essence of the offense conduct.
Additionally, in each of these cases, the district court’s
conclusion that the firearm facilitated the offense was
supported by findings of fact.    Neither of those circumstances
is present here.
       In United States v. Blount, 337 F.3d 404 (4th Cir. 2003),

we contrasted our fact-driven view of the “in connection with”

requirement        with     the     broader          approach       employed        in     other

circuits.      Blount pleaded guilty to possession of a firearm and

ammunition by a felon after he was found with ammunition on his

person near the scene of a burglary.                          He admitted that he had

also stolen a firearm in the burglary but had discarded it.                                     On

those   facts,      the     presentence         report       recommended      a    four-level

enhancement        under    § 2K2.1(b)(6)(B).                 Blount    objected         to   the

enhancement and we agreed that it was inappropriate.

       Specifically,        we     observed          that    “the    mere     fact       that    a

firearm      was   available       to     the      defendant       during    commission         of

another      crime,”       while    sufficient          to    support       the    four-level

enhancement in other circuits, would not justify the enhancement

in   this    circuit.        Blount,         337     F.3d    at    410–11.         Rather,      “a

clearer nexus between the firearm and the associated offense” is

necessary to satisfy the “in connection with” requirement.                                    Id.

at 411.

       We    clarified      that    a    firearm       is    not    used    “in    connection

with” another offense unless it facilitates the offense, meaning

that    it    “must       have     some      purpose         or    effect    with        respect

to . . . the crime.”               Id. (internal quotation marks omitted).

We also gave several examples of how the government might make

this    showing,      including         by   demonstrating          that     the     defendant

                                                17
actually used the firearm to intimidate others, or that he kept

it close at hand to prepare for this contingency.        Id.

     Admittedly, Blount’s holding with respect to burglary was

abrogated by Application Note 14(B), 2 but its reasoning remains

good law in this circuit for other predicate crimes.               In that

regard, we have continued to require that district courts make

specific findings of fact to support a conclusion that a firearm

facilitated another felony.      Our decision in United States v.

Hampton, 628 F.3d 654 (4th Cir. 2010), is instructive.

     Hampton was involved in an altercation with police after

the car in which he was a passenger was pulled over.           As Hampton

struggled with an officer, he repeatedly reached for his pants

pocket.   After   he   was   subdued,   the   police   recovered    a   .38

caliber revolver from his pocket.       Although there was no dispute

that Hampton possessed the firearm, we nonetheless looked to his

     2
        In Application Note 14(B), the Sentencing Commission
specified two crimes in which acquiring or possessing a firearm
automatically   facilitates   the   offense   for    purposes  of
§ 2K2.1(b)(6)(B): burglary and drug trafficking.    In this case,
however, the underlying felonies are larceny and safecracking.
The government contends nonetheless that the reach of the Note
extends to these predicate offenses.    But by its plain terms,
Note 14(B) applies only to the named offenses, and indeed was
enacted by the Commission specifically to address a circuit
split with respect to the use of a firearm “in connection with”
those offenses. U.S.S.G. app. C, amend. 691 (2011) (“Reason for
Amendment”).   Had the Commission intended the Note to apply to
other offenses, it could have easily included them.




                                  18
specific    conduct        to        determine       whether         the     firearm       had     a

facilitative      purpose        or     effect.            Because      Hampton          kept    the

firearm “close at hand” and attempted to retrieve it multiple

times   during     his    skirmish          with    the     police,         we    held    that    it

facilitated      Hampton’s            assault       of     a     police          officer        while

resisting arrest, thus warranting the enhancement.                                 Id. at 663–

64.

      Hampton is representative of our case-by-case approach to

the   application        of    this     particular         enhancement.             See,        e.g.,

United States v. Jenkins, 566 F.3d 160, 162 (4th Cir. 2009)

(making    a     “factual            determination          based       on       the      specific

circumstances      of     th[e]        case”        that       the    firearm       potentially

facilitated      the          defendant’s          drug        possession          because        it

emboldened him); see also United States v. Todd, 400 F. App’x

708, 710 (4th Cir. 2010) (unpublished) (reversing the district

court’s    application          of    the    enhancement             because      the     district

court   “applied     the       wrong     legal       standard”         by    not    making       any

findings    that    the        firearm       emboldened          the    defendant          or    was

present for his protection); United States v. Blankenship, 383

F. App’x 345, 346 (4th Cir. 2010) (unpublished) (upholding the

enhancement where the district court found that the defendant

“was emboldened to commit the theft [of prescription medicines]

and   protected     during       its     commission            by    the     firearms”);         cf.

United States v. Lucas, 542 F. App’x 283, 286-88 (4th Cir. 2013)

                                               19
(unpublished) (holding that a firearm facilitated the offense of

obstruction of justice where the defendant fled from the police

and hid the firearm in a freezer, which rendered the underlying

offense of obstruction more dangerous).

       In this case, the district court applied the enhancement

because (1) the firearm was “the fruit of the theft,” and (2) in

any case involving possession of a firearm, the firearm “can be

said to facilitate [the offense] . . . to the extent one might

be    confronted       during      the   course     of   an    escape.”      J.A.    98.

Neither rationale supports applying the enhancement.

       With    respect       to    the   district    court’s     first    reason,    our

circuit       has    never    before      adopted    the      view,   articulated     in

Pazour, that a firearm per se facilitates a crime when it is the

object of that crime.               See 609 F.3d at 954.              Rather, we have

emphasized that mere possession of a firearm while committing

another       felony     is       insufficient      to   support      a   finding     of

facilitation, and that district courts must instead look to the

circumstances of each case to determine whether (for example)

the firearm emboldened its possessor, was kept close at hand,

was    used     for    protection,        or     made    the    other     felony    more

dangerous.          See Blount, 337 F.3d at 411.               The reasoning of the

Eighth and Tenth Circuits, while attractive in its simplicity,

cannot be reconciled with the fact-driven inquiry mandated by

our cases.

                                            20
      The      district       court’s   second     rationale,      which      it

acknowledged was “tenuous,” is similarly foreclosed by Blount.

In determining whether a firearm facilitated a felony, Blount

teaches that we look to the actual circumstances of each case,

not to hypotheticals.            See id.     Although the district court

correctly stated that a firearm could facilitate a felony “to

the   extent    one   might    be   confronted   during   the   course   of   an

escape,” it made no finding here that there was a confrontation

or, for that matter, even a risk of one.

      Because I would reverse the district court’s decision to

apply the four-level enhancement on these facts, I respectfully

dissent.




                                        21